         E-FILED 2020 MAR 24 3:46 PM DUBUQUE - CLERK OF DISTRICT COURT




     IN THE IOWA DISTRICT COURT IN AND FOR DUBUQUE COUNTY


DOROTHY SEXTON,                       )
                                      )                            110635
                                              CASE NO. 01311 LACV __________
               Plaintiff,             )
                                      )
       v.                             )
                                      )
HIRSCHBACH MOTOR                      )
LINES, INC.,                          )       ORIGINAL NOTICE
An Iowa Corporation                   )
                                      )
               Defendant.             )


TO: DEFENDANT HIRSCHBACH MOTOR LINES, INC.

        YOU ARE HEREBY NOTIFIED that a Petition at Law has been filed in the
Office of the Clerk of this Court, naming you as the Defendant in this action. A copy of
the Petition at Law and Jury Demand (and any document filed with it) is attached to this
Original Notice. The Plaintiff’s attorney is Emilie Roth Richardson, whose address is
ROTH LAW OFFICE, P.C., 1400 University Ave., Suite D, Dubuque, Iowa 52001
(Telephone: 563-557-1611; Facsimile: 563-557-9775).

        You are further notified that the above case has been filed in a county that utilizes
electronic filing. Unless, within 20 days after service of this original notice upon you,
you serve, and within a reasonable time thereafter file a motion or answer, in the Iowa
District Court for Dubuque County, at the courthouse in Dubuque, Iowa, judgment by
default will be rendered against you for the relief demanded in the petition. Please see
Iowa Court Rules Chapter 16 for information on electronic filing and Iowa Court Rules
Chapter 16, division VI regarding the protection of personal information in court filings.

       If you require the assistance of auxiliary aids or services to participate in court
because of a disability, immediately call your district ADA coordinator at (319) 833-
3332. (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942).




IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO
PROTECT YOUR INTERESTS.

                                          EXHIBIT
                                             B
  Case 2:20-cv-01014-LRR-MAR Document 1-2 Filed 04/14/20 Page 1 of 2
              E-FILED 2020 MAR 24 4:10 PM DUBUQUE - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACV110635
                                                                             County     Dubuque
Case Title    SEXTON V HIRSCHBACH MOTOR LINES

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (319) 833-3332 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   03/24/2020 04:10:20 PM




District Clerk of Dubuque                    County

/s/ Kati Ernst



   Case 2:20-cv-01014-LRR-MAR Document 1-2 Filed 04/14/20 Page 2 of 2
